Dismissed and Memorandum Opinion filed October 30, 2012.




                                          In The


                      Fourteenth Court of Appeals

                                  NO. 14-11-01003-CV



                              JOHN E. HART, Appellant
                                            V.
                             DISCOVER BANK, Appellee


                     On Appeal from the Co Civil Ct at Law No 1
                               Harris County, Texas
                           Trial Court Cause No. 975329

                         MEMORANDUM OPINION

        This is an appeal from a judgment signed October 31, 2011. The clerk’s record
was filed November 30, 2011. The reporter’s record was filed February 28, 2012.
Appellant filed a pro se brief on March 28, 2012. On April 19, 2012, the court issued an
order striking appellant’s brief for failure to substantially comply with the Texas Rules of
Appellate Procedure by failing to include citations to the record and to authority. The
court ordered appellant to file an amended brief in compliance with the rules within thirty
days.
       No amended brief was filed, and on June 7, 2012, the court notified appellant that
the court would consider dismissal of the appeal unless an amended brief was filed by
June 25, 2012. No brief was filed. On June 25, 2012, appellant requested an extension of
time to file his amended brief. See Tex. R. App. P. 38.6(d). On July 16, 2012, the court
granted an extension of time to file appellant’s amended brief until August 10, 2012,
noting that no further extensions would be granted. No amended brief was filed.

       On September 11, 2012, this court again issued an order stating that unless
appellant filed an amended brief on or before September 28, 2012, the court would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). To date,
appellant’s amended brief has not been filed, and appellant has not requested a further
extension of time to file the brief.

       Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                            2